Citation Nr: 0937558	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for residuals of a 
hiatal hernia, to include difficulty swallowing.

6.  Entitlement to service connection for essential tremors.

7.  Entitlement to service connection for a psychiatric 
disorder, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the remand portion 
of the decision below, and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD).

2.  The competent evidence of record demonstrates that a 
kidney disorder is not related to active duty service.

3.  The competent evidence of record demonstrates that a skin 
disorder is not related to active duty service.

4.  The competent evidence of record demonstrates that 
residuals of a hiatal hernia, to include difficulty 
swallowing, is not related to active duty service.

5.  The competent evidence of record demonstrates that 
essential tremors is not related to active duty service.

6.  The competent evidence of record demonstrates that a 
psychiatric disorder, other than PTSD, is not related to 
active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A kidney disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

3.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

4.  Residuals of a hiatal hernia, to include difficulty 
swallowing, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

5.  Essential tremors was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

6.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an October 
2008 readjudication of the Veteran's claims, letters dated in 
October 2004 and December 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re- 
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  The Veteran was provided with a VA skin examination 
in July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The 
Veteran has not alleged that the July 2008 VA examination is 
not adequate.  In addition, the Board finds the July 2008 VA 
examination to be more than adequate to adjudicate the issue 
of entitlement to service connection for a skin disorder, as 
it was based on a review of the Veteran's claims file, an 
interview with the Veteran, and a physical examination of the 
Veteran.  Also, it provided supporting rationale for its 
conclusion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Although no examination was 
provided regarding the Veteran's claims for a kidney 
disorder, residuals of a hiatal hernia, essential tremors, a 
psychiatric disorder, and PTSD, none is required.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
reflect a diagnosis of PTSD; does not reflect evidence of an 
inservice event, injury, or disease related to a kidney 
disorder, hiatal hernia, essential tremors, or psychiatric 
disorder; and does not indicate that a kidney disorder, a 
hiatal hernia, essential tremors, or a psychiatric disorder 
other than PTSD may be related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the 
third element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and active 
service, including equivocal or non-specific medical evidence 
or credible lay evidence of continuity of symptomatology).  A 
September 1997 Social Security Administration (SSA) record 
reveals that the Veteran was awarded SSA disability benefits.  
The SSA records are not of file.  The duty to assist extends 
to obtaining SSA records where they are relevant to the issue 
under consideration.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Here, the Board finds that the SSA records 
are not relevant because the question is not the extent to 
which a kidney disorder, a skin disorder, a hiatal hernia, 
essential tremors, a psychiatric disorder, or PTSD impact the 
Veteran's functioning, but whether those disabilities are 
related to active service.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records.  

In addition, the Veteran submitted additional evidence to the 
Board in May and September 2009 without a waiver of RO 
consideration, which includes VA treatment records from 
February 2009 through April 2009.  However, the VA treatment 
records consist only of audiological evaluations, and do not 
contain any evidence relevant to the Veteran's claims of 
entitlement to service connection for PTSD, a kidney 
disorder, a skin disorder, residuals of a hiatal hernia, 
essential tremors, or a psychiatric disorder.  Accordingly, 
the absence of a waiver as to such evidence does not 
prejudice the Veteran in this case, and the Board will 
proceed to adjudicate these issues.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  PTSD

The Veteran contends that service connection for PTSD is 
warranted.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressor.  Cohen, 10 Vet. App. at 142.  The Court 
has held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992)

After a through review of the Veteran's claims file, the 
Board concludes that the evidence of record does not support 
entitlement to service connection for PTSD because the 
evidence does not show a diagnosis of PTSD.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2008); see also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The Veteran's post-service 
treatment records reveal various other psychiatric diagnoses, 
including depressive disorder, generalized anxiety disorder, 
and dysthymic disorder.  In addition, a December 2006 VA 
treatment record reflects that a PTSD screen was positive, 
but that the Veteran did "not meet the criteria for a PTSD 
diagnosis."  Thus, the evidence of record is negative for 
any diagnosis of PTSD.  "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

To the extent that the Veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

With no evidence of a current diagnosis of PTSD, service 
connection is not warranted.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Kidney Disorder, Skin Disorder, Hiatal Hernia, Essential 
Tremors, 
and Psychiatric Disorder

The Veteran also alleges that service connection is warranted 
for a kidney disorder, a skin disorder, residuals of a hiatal 
hernia, essential tremors, and a psychiatric disorder other 
than PTSD.  With regard to his kidney disorder, the Veteran 
contends that, during service, his instructor elevated his 
torso with a bayonet, bruising his lower back and injuring 
his kidneys.  Concerning his skin disorder, the Veteran 
alleges that he was soaked in airplane fuel during service 
when a fuel tank hose popped off and sprayed his entire body 
with gas, and that he developed a body rash over most of his 
body at that time.  He indicated that he continues to have a 
body rash in the groin and stomach area.  With regard to his 
other claims, the Veteran contends that he currently has a 
swallowing problem, essential tremors, and a psychiatric 
disorder as a result of military service.

The Veteran's service treatment records are negative for any 
complaints of or treatment for a kidney disorder or injury to 
the kidneys, a body rash or having been sprayed with airplane 
fuel, a hiatal hernia or a swallowing problem, essential 
tremors, or a psychiatric disorder.  The Veteran's August 
1953 entrance examination indicates that the Veteran had a 
normal abdomen and viscera, neurological system, skin system, 
genitourinary system, and psychiatric status.  There was no 
indication of body shakes or essential tremors.  Although a 
February 1954 notation indicates that the Veteran was treated 
for fungus on his hand, there is no evidence that he had a 
body rash or that he was sprayed with airplane fuel.  A July 
1957 separation examination also reflects that the Veteran's 
skin, neurological status, abdomen and viscera, genitourinary 
system, and psychiatric status were normal.  

Private medical treatment records from July 1980 to July 1997 
reflect diagnoses of and treatment for a hiatal hernia, 
kidney stones, pityriosis rosea, and questionable reflux 
esophagitis.  December 1980 private medical treatment records 
reflect that the Veteran presented to the hospital with 
complaints of severe chills, aching all over, and dysuria.  
The diagnoses included hiatal hernia with esophagitis.  
December 1980 x-rays of the gallbladder were negative.  
However, x-rays of the upper gastrointestinal tract showed a 
small sliding hiatal hernia.

A May 1982 private treatment record reflects that the Veteran 
was admitted to the emergency room with complaints of an 
attack of right kidney stones.  A May 1982 intravenous 
pyelogram showed a few millimeters (mm.) of radiopaque stone 
at the right ureterovesical junction with minimal 
obstruction.  The Veteran passed the stone and was discharged 
from the hospital three days later.  A January 1985 private 
treatment record notes the Veteran's complaints of low back 
pain and history of gross hematuria with kidney stones.  The 
diagnoses were chronic prostatitis, history of 
nephrolithiasis, and history of gross hematuria.  Another 
January 1985 treatment record notes a diagnosis of acute 
ureteral stone.  A July 1989 private treatment record 
reflects the Veteran's complaints of sudden severe pain in 
the left posterior lumbar area, going to the flank anterior 
lumbar, going down to the left testicle, back and forth.  The 
Veteran also noted nausea.  An intravenous pyelogram showed 
incomplete obstruction of the left ureter, most likely due to 
an underlying two mm. faintly visualized calculus at the left 
ureteral vesicle junction.  The right kidney was noted to be 
normal.  The diagnoses were acute ureteral stone and 
cystitis.  In July 1989, the Veteran underwent a cystoscopy, 
basket retrieval of a left distal ureteral calculus and left 
retrograde pyelogram.  The diagnoses were left distal 
ureteral stone with partial obstruction and right renal 
calculus in the upper pole.  An x-ray of the kidneys, ureter, 
and bladder showed no significant interval change in the 
position of the previously described two mm. calculus at the 
ureteral vesicle junction and a three mm. calyceal calculus 
in the upper pole of the right kidney.  Thereafter, the 
Veteran underwent a retrograde ureteral stone manipulation.  
The impression was post retrieval of the left ureteral 
vesicle junction calculus by a basket.  A subsequent July 
1989 x-ray of the kidneys, ureter, and bladder showed a three 
mm. calyceal calculus in the upper pole of the right kidney 
and that a previously described left ureteral vesicle 
junction calculus was absent on examination.  

A September 1987 private treatment record reveals the 
Veteran's complaints of multiple areas of lesions over his 
arms which were circular in nature.  The diagnosis was 
pityriosis rosea.  In March 1995, the Veteran complained of 
substernal burn with pain, occasionally radiating to the left 
chest.  A March 1995 esophagogastroduodenoscopy revealed 
questionable reflux esophagitis.  A July 1995 private 
treatment record reflects that the Veteran had a mass in the 
left inguinal area for one week.  In another July 1995 
treatment record, the Veteran reported a history of a bulge 
in his left inguinal area that he first noticed approximately 
two months before.  He reported that he felt like he had 
"popped a hernia."  Examination showed an acute left 
inguinal hernia.  The diagnosis was left inguinal hernia sac.  
That same month, the Veteran underwent a left inguinal hernia 
repair.

VA treatment records from May 2002 through August 2004 
reflect complaints of and treatment for anxiety, depression, 
gastroesophageal reflux disease (GERD), essential tremors, 
and tinea.  In May 2002, the Veteran reported a history of 
bleeding at the end of a difficult bowel movement where he 
was draining.  The diagnosis was hemmorrhoidal bleeding.  

In February 2003, the Veteran complained of diarrhea, reflux, 
and anxiety.  The diagnoses were acute gastroenteritis and 
depression.  An October 2003 treatment record reports that 
the Veteran had a "lifelong anxiety disorder punctuated on 
at least one occasion by an episode of comorbid depression" 
since 1991.  Treatment included medication.  The diagnoses 
were generalized anxiety disorder and recurrent mild to 
moderate major depression.  October 2003 treatment record 
reflect continued treatment for anxiety and depression, 
complaints of "horrible" reflux disease, and diagnoses of 
anxiety, depression, and GERD.  

A January 2004 treatment record notes the Veteran's 
complaints of depression and anxiety with sleep difficulty.  
Treatment included medication.  The diagnoses were 
generalized anxiety disorder and recurrent major depressive 
disorder.  In April 2004, the Veteran complained of increased 
anxiety, feeling shaky, and diarrhea.  The diagnoses were 
chronic diarrhea, chronic dizziness, and early symptoms of 
Parkinson's disease.  A May 2004 treatment record notes the 
Veteran's complaints of tremors for two years.  He explained 
that he had tremors all of the time with shakes, change in 
handwriting, difficulty holding pens, difficulty with 
balance, trouble thinking, history of falls, and slower 
speech.  The diagnosis was essential tremors with more 
intentional tremors, no cogwheel rigidity, no bradykinesis, 
and no signs of akinesia.  In July 2004, the Veteran reported 
unsteadiness and tremors with the use of a cane.  He also 
noted diarrhea, dumping, and nausea.  The diagnoses were 
tremors, possible Parkinson; gastritis; rash, possible tinea; 
and nausea with diarrhea.  An August 2004 treatment record 
reflects the Veteran's complaints of essential tremor.  He 
reported that he was feeling wobbly and started to fall two 
years prior, and that he developed tremor in both hands which 
became worse when he tried to work.  The diagnoses were 
essential tremor with no significant sign of parkinsonism and 
motor weakness with some sensory loss explained by cervical 
trauma.


VA treatment records from September 2004 through September 
2008 show diagnoses of and treatment for essential or 
familial tremors, tinea rash, depression, generalized anxiety 
disorder, dysthymia, dysphagia, and renal calculus.  November 
2004 treatment records indicate diagnoses of and treatment 
for tremors, "possible parkinson;" rash, possible tinea, 
and febrile illness most likely from urinary tract infection.  

A February 2005 treatment record reflects the Veteran's 
complaints of essential tremors, more noticeable in the right 
arm, but improved significantly.  Treatment included 
medication.  The diagnosis was essential tremor.  In December 
2005, the Veteran reported a rash in his groin on and off for 
years with prior treatment including Nystatin cream used 
twice daily.  He requested a refill of the Nystatin cream.  

April 2006 treatment records reflect complaints of depressive 
symptoms, suicidal ideation, and poor sleep and diagnoses of 
chronic dysthymia and generalized anxiety disorder.  He noted 
a 20 year history of depression and described a "nerve 
problem" since 1959 when he was involved in a car wreck.  
April 2006 treatment records also reveal the Veteran's 
complaints of a burning sensation with urination, nocturia, 
and dysuria, which he described as feeling like a kidney 
stone.  A urinalysis was normal and a urine culture was 
negative.  He reported that his last kidney stone was several 
years before, but noted bilateral low back pain for the prior 
two months.  The diagnoses were urethritis and prostatitis 
superimposed upon benign prostatic hyperplasia (BPH) and 
increasing depression.  A June 2006 treatment record reflects 
the Veteran's complaints of dysthymia with depressed moods 
and anxiety.  The diagnoses were generalized anxiety disorder 
and chronic dysthymic disorder.  In July 2006, the Veteran 
complained of a groin rash which spreads to other parts of 
his body for a history of 20 years.  He reported that he was 
prescribed the wrong cream for his rash.  He indicated that 
Capsaisin cream was prescribed, which was for pain.  The 
record also indicates that a review of the Veteran's entire 
medical profile showed that the only ointment which was 
prescribed for a rash was from 1999.  Another July 2006 
treatment record reflects the Veteran's complaints that the 
ointment provided made his rash worse, and he requested that 
Capsaicin be reordered for him.  Also in July 2006, the 
Veteran reported nocturia and highly variable urination 
during the day.  He indicated that he passed a kidney stone 
after his last visit.  He reported diarrhea and constipation, 
along with anxiety.  The diagnosis was irritable bowel 
syndrome (IBS).  A December 2006 treatment record notes the 
Veteran's complaints of anhedonia and anxiety with fewer 
depressed moods.  The diagnoses were generalized anxiety 
disorder and chronic dysthymic disorder.  

In March 2007, the Veteran reported frequent urination with 
no hematuria or burning upon urination.  A May 2007 VA 
hospital discharge summary reflects diagnoses of familial 
tremor, anxiety, and depression.  He was admitted to the 
hospital for treatment of pneumonia.  In June 2007, the 
Veteran reported increased reflux with severe burning and 
intermittent nausea and diarrhea.  The diagnoses included 
GERD, anxiety, depression, and IBS.  Another June 2007 
treatment record notes the Veteran's complaints of variable 
sleep, weight loss, difficulty swallowing and with his 
stomach, feeling nervous, and dizziness and vomiting.  The 
relevant diagnoses were generalized anxiety disorder, 
dysthymiaurethritis, acute prostatitis, essential and other 
forms of tremor, IBS, and GERD.  Another June 2007 record 
reflects the Veteran's complaints of dysphagia and GERD with 
reflux symptoms and emesis after eating.  The diagnosis was 
long term complaints of dysphagia.  A July 2007 hospital 
discharge summary notes diagnoses of anxiety, tremors, 
depression IBS, and GERD.  The Veteran was admitted to the 
hospital for treatment of pneumonia.  Another July 2007 
discharge note reflects a diagnosis of clostridium difficile 
colitis.  A July 2007 treatment record reflects that the 
Veteran was recently hospitalized for pneumonia, and that he 
had a dysphagia evaluation which as thought to be low risk 
for aspiration.  The diagnoses were recurrent pneumonia, 
"seemingly not related to dysphagia, but consider 
aspiration," nocturnal vomiting either medication or reflux 
related, and anxiety disorder.  

An August 2007 VA treatment note reflects the Veteran's 
complaints of esophageal dysmotility, achalasia, and 
diarrhea.  He noted regurgitation after swallowing.  The 
diagnoses were eradicated clostridium difficile colitis with 
pending esophageal dysmotility studies.  In December 2007, 
the Veteran complained of increased nervousness and anxiety.  
The diagnoses were generalized anxiety disorder and 
dysthymia.  


A February 2008 treatment record notes a diagnosis of chronic 
anxiety and that the Veteran was again hospitalized for 
pneumonia.  A February 2008 hospital discharge summary 
indicates that the Veteran was admitted with complaints of 
cough and fever.  On discharge, the diagnoses included 
dysphagia, anxiety, depression, irritable bowel syndrome, and 
benign familial tremors.  Another February 2008 treatment 
record notes the Veteran's history of dysphagia from 
esophageal impedance disorder, anxiety disorder, and benign 
familial tremors.  He complained of chest pain, difficulty 
breathing, pain in the lower abdomen, and dysuria.  The 
diagnoses included anxiety, benign familial tremors, and 
possible urinary tract infection.  In March 2008, the Veteran 
underwent a urology consultation due to an elevated prostate-
specific antigen test (PSA).  He noted a slow urinary stream 
since a Foley catheter was inserted in December 2007.  He 
also noted a long history of renal stones.  He denied seeing 
stones or gross hematuria, urinary tract infections, and 
lower genitourinary surgeries.  A urinalysis was negative, 
and a culture was positive for enterococcus faecalis.  The 
diagnoses were elevated PSA, BPH, dysuria, and history of 
renal stones.  

April 2008 treatment records reflect complaints of a long 
history of renal stones, nausea, diarrhea, problems passing 
urine, and dysuria.  The diagnoses included long history of 
renal stones, history of suspected dysphagia from esophageal 
impedance disorder, hiatal hernia, possible gastroenteritis, 
GERD, anxiety, depression, IBS, and benign familial tremors.  
An April 2008 hospital discharge summary reflects diagnoses 
of nausea, vomiting, and diarrhea probably from IBS; benign 
familial tremors; and depression and anxiety.  The Veteran 
was treated for pneumonia.  A May 2008 treatment record 
reveals diagnoses of IBS, depression, and chronic insomnia.  
June 2008 records indicate treatment for generalized anxiety 
disorder and depression.  A July 2008 treatment record notes 
the Veteran's complaints of urgency and terminal dribbling.  
He reported a history of urethritis, BPH, and a long history 
of renal stones.  The Veteran also noted back pain on the 
right associated with movement but no left-sided pain. The 
treatment record also reflects that a computed tomography 
scan revealed a one millimeter nonobstructing left lower pole 
renal calculus.  The diagnoses were BPH, resolved elevated 
PSA, one millimeter nonobstructing left renal calculus, and 
history of falls.

In July 2008, the Veteran underwent a VA skin examination.  
The report notes his complaints of a skin rash which he 
believed was caused by exposure to jet fuel during military 
service.  The Veteran stated that, while stationed in Japan 
in 1956, jet fuel splashed on him covering his face and body.  
He indicated that he was seen in sick call and given a cream.  
He reported that the rash has bothered him since that time.  
He stated that the rash was red and diffuse over the abdomen, 
groin, back, and thighs, and that it occurred intermittently.  
He noted that current treatment included using an over-the-
counter anti-itch cream.  Physical examination revealed the 
Veteran to be "rash free in all areas."  The Veteran 
reported that the rash occurred most nights after heat 
exposure, and that he had flare-ups three times in the past 
year with flare-ups lasting from one to two weeks.  The 
diagnosis was unspecified dermatitis which responds to 
antifungals.  After reviewing the Veteran's claims file and 
conducting an interview and examination of the Veteran, the 
VA examiner concluded that the Veteran's skin disorder was 
"not jet fuel related" and explained that the service 
treatment records did not support the Veteran's claim of a 
jet fuel spill, and there was no evidence of ongoing 
physician directed treatment for a rash except for two-week 
therapy in 2004 for presumed fungus infection of the skin.  
The VA examiner further noted that the Veteran's rash 
responded to "clotrimazole anti-fungal cream which suggests 
[an] infectious cause of rash . . . ."

The Board finds that the evidence of record does not support 
a finding of service connection for a kidney disorder, a skin 
disorder, residuals of a hiatal hernia, essential tremors, or 
a psychiatric disorder.  Current diagnoses of kidney stones, 
pityriosis rosea, a tinea rash, dermatitis, dysphagia and 
hiatal hernia, essential and familial tremors, generalized 
anxiety disorder, and depression are of record.  See 
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, the Veteran's service 
treatment records are negative for any complaints of or 
treatment for a kidney disorder, a hiatal hernia or 
swallowing disorder, tremors, or a psychiatric disorder.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  Although the service treatment records reflect one 
complaint of and treatment for fungus on the hand, the 
treatment records do not reflect any complaints of or 
treatment for a body rash or that the Veteran reported having 
been sprayed with jet fuel.  The Veteran's service treatment 
records are otherwise negative for any complaints of or 
treatment for a skin disorder.  In addition, there is no 
evidence that the Veteran's torso was bruised by an 
instructor's bayonet, or that the Veteran had body shakes or 
psychiatric symptomatology during service.  Thus, as the 
contemporaneous evidence of record does not corroborate the 
Veteran's statements that he developed a body rash after 
being sprayed with jet fuel during service, that his torso 
was bruised by an instructor's bayonet during service, or 
that he developed body shakes or psychiatric symptomatology 
during service, and because interest likely plays a roll in 
the Veteran's statements, the Board does not find the 
Veteran's statements regarding his reported inservice 
injuries to be credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

In addition, the remaining evidence of record does not 
support a nexus between the Veteran's kidney disorder, skin 
disorder, residuals of a hiatal hernia, essential tremors, or 
psychiatric disorder and his active duty service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability).  There is no 
medical evidence of record which indicates that the Veteran's 
kidney disorder, residuals of a hiatal hernia, essential 
tremors, or psychiatric disorder are related to service.  In 
addition, a July 2008 VA examiner concluded that the 
Veteran's skin disorder was not related to service.  In this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board may not base 
a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, there is no medical evidence of record linking 
the Veteran's kidney disorder, skin disorder, residuals of a 
hiatal hernia, essential tremors, or psychiatric disorder to 
service or to any incident of service.  Additionally, the 
first medical evidence of any essential tremor was in April 
2004, over 46 years after service discharge; the first 
medical evidence of a psychiatric disorder was in 1991 as 
noted by an October 2003 treatment record, over 34 years 
after service discharge; the first medical evidence of a 
kidney disorder was in May 1982, over 24 years after service 
discharge; and the first medical evidence of a hiatal hernia 
or problems swallowing was in December 1980, over 23 years 
after service discharge.  See Mense v. Derwinski, 1 Vet. App. 
354 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

Moreover, there is no medical or lay evidence of continuity 
of symptomatology for any kidney disorder, residuals of a 
hiatal hernia, essential tremors, or psychiatric disorder 
since service discharge.  Indeed, in May 2004, the Veteran 
reported that his tremors began two years prior, and 44 years 
after service discharge.  In April 2006, the Veteran stated 
that he had a 20 year history of depression and that he 
developed a "nerve problem" after a car wreck in 1959, 
which was two years after his discharge from service.  The 
Board acknowledges the Veteran's statements that he had a 
body rash, intermittently, since service discharge.  However, 
the objective evidence of record does not corroborate the 
Veteran's assertion, as the first post-service medical 
evidence of record for a skin disorder was in September 1987, 
over 30 years after the Veteran's discharge from service.  In 
addition, in July 2006, the Veteran reported that he 
developed a groin rash which spread to other parts of his 
body 20 years before, which would have been approximately 
1986, 29 years after his service discharge.  In light of the 
above, the Board finds the Veteran's assertion that he has 
experienced symptoms of a skin disorder to be outweighed by 
the absence of complaints or findings on his service 
separation examination, the lengthy period of time between 
service and the first treatment for the asserted skin 
disorder, the medical opinion of record, and the inconsistent 
statements provided by the Veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than history as reported 
by the appellant).  As such, the evidence of record does not 
support a finding that the Veteran has continuously 
experienced symptoms of a skin disorder since service 
discharge.  


The Board acknowledges the Veteran's lay statements that his 
current kidney disorder, skin disorder, residuals of a hiatal 
hernia, essential tremors, and psychiatric disorder are 
related to service.  The Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced while in service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's 
statements that his claimed disorders are related to service 
are not competent evidence of a nexus between any current 
disorder and service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Absent medical evidence that the Veteran has a kidney 
disorder, a skin disorder, residuals of a hiatal hernia, 
essential tremors, or a psychiatric disorder related to 
active service, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).  

As there is no competent evidence providing the required 
nexus between military service and a kidney disorder, a skin 
disorder, residuals of a hiatal hernia, essential tremors, or 
a psychiatric disorder, service connection for is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. at 
56.


ORDER

Service connection for PTSD is denied.

Service connection for a kidney disorder is denied.

Service connection for a skin disorder is denied.

Service connection for residuals of a hiatal hernia, to 
include difficulty swallowing, is denied.


Service connection for essential tremors is denied.

Service connection for a psychiatric disorder, other than 
PTSD, is denied.


REMAND

The Veteran is seeking entitlement to an initial compensable 
evaluation for bilateral hearing loss.  The RO most recently 
considered the Veteran's claim in an October 2008 
supplemental statement of the case.  Since that time, the 
Veteran has submitted additional evidence which has not 
previously been considered by the RO in the adjudication of 
the Veteran's claim herein.  Specifically, the Veteran has 
submitted VA treatment records from February 2009 through 
April 2009, including audiological evaluations.  A waiver of 
RO consideration of this evidence is not currently of record.  
Accordingly, the Board must return this case to the RO for 
consideration of the additional evidence and the issuance of 
a supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2008).

Accordingly, the case is remanded for the following action:

1.  The RO must readjudicate the claim for 
entitlement to an initial compensable 
evaluation for bilateral hearing loss with 
consideration of all of the evidence in 
the Veteran's claims file, including the 
evidence received since the October 2008 
supplemental statement of the case.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

2.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


